Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 1 of 9

Pe dro S082 Gareia- BiS1e 1cf4
Ely Stabe Pris on

P.O. Box (ABY
Ely, Nevada. 8430 (

. Juited Stotes pigterel Cour

Pebro Crow ef a Pistricd of Nevada

 

lei mtEcee

Case wo- 322O-~-cy
~ CLB

V.

 

 

tp Davis, ela l. ee ReSpouse to Opposition fo
Pe Fendauts for BproitanenL

Mol bo v¢

 

of COvusy [

The pPlainbifl wespectfuly comes itere ite cork, The Plarmndi he
WES served & woppostteet Lo potton For ceuunse( apo dunt oy bing
Delendent aud hic ex tlovensy Cninen, ban, Deblenlumts minke Ct ee aor
SCettemundc fx Prete melion Lo oppesiteen Cer appointuuns of Clunse(.
(They Stabe tied trot uy Clim to Luke andrew Bushy 54, Stating bo cepresent

MO TES write tre courts TS ref true, the Oelendaut is wrong aud ib
Ou |

S Proves Hort the Ocferdouds tne FU wit Hwerds PaiLellh, Pleacy

See &Ueftueéd ecitit [ ebbur fron Cue Buty «Sq thal he if
wi king to yrle Me TL lhonorabk JuSgye Baldwrth'S ofCice celerre me Lo
bu Pro Gero Progrem. tu ke Busby CST. will Sead ox fermi & Gree ment Cer

review when ne ters frat Do liave tren melerd to tre Pre Burg Pregremt.
VWeetigd avd bo Cuee bus by eS@- Gccause he Wes. exert te i be
be a” ; 4 . ror. Ce Fh fhese
a tars, ae OC feelente tuaue ool Been delLtevit tu my Dentet ( clSueg
See dure begging. Theme ts dig covery cssves Ac Cun re vary
ConeWeated , Or lidigapicn tret pr pice eC latut > CF Doge het Weve eX pecrence
ju Crfecoaly statin Cases or Case Law de FP cove Poimts, Hso
The Woy fe access expert witnesses to gtuc testomsney on my
bchalh, © haw Lrige 2 toe access The TD dauling of Join Dove 44 |

er Oeved St Dr. Caskclicah, Dam net gure se that fs the Corte gL
S¥E ing OF WES How wud wha te Gtg Lord WM » ax ke ts
9nS Och cw ney Cougutd For treet meuct Woc 756°
Medical Deatal chert” LEG 4isg Secure Pee 44 7 awe

dhe OWL wire si
and

Den der (
ASS$e ;
SeSfaud Fameta me cupehectr,
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 2 of 9
Loeg
x biaee i a a :
bry Am acess ticiv DR donhiticgs Gud hove cut

heen abi lo get Partial Jolin doe ut U/ Pentise Oe CoSte Cea
)

us Jaue Doc Ht za Pawmaea me Coldcheeti Please

See OCeiyj
AU fre Wred Ecce ( ae

De PActuint dad be Gv is ge CA Many

Wie licad y ;

5 OC vteords aud See Doc 2565 Corm Rud Poe
B27 Cerur +0 Sec segue? Botti Velerdnul- were, Here

x

“A ture Dc Partruad Of corre chiou
lard Ship je
Mtuvity

there TO a txXtremeg
: Properly Po my Leo ( work, Pre to
tAaS a¢ :
Prison : ee which 2 ViderHand, ard diflecul(d
tuviorumeide | Plea se. See evr bit¢u7 Mbpoc CH Lil
Aw i

Case lave Rete, Z
/ CSCO A Wirtemte ( Chece cut Meares te EL
ctc,

Deli tow «
DL 4S Stake ta their opposyicu fo roe

Pleyee 5
Se, °
Oeouer, berg
atl, Althovg. QD have

is a UL Guar Gi: ©
Proc “SO Lo eu ee Sat Meg mht Le Cocke doiuen tire
MeO { te & re

ws et Wo Ele a
SStLy ime Ly
. ; Tee si als
< _ face Ge 25 lG ? Ft Lot,
RS Rech a (

Real,
64 sand at Leng CUtA we

ba adoting cd: Ce ete db
Staulive 7 Otte Loum oe Lec &
eta: @ “arget cy Stee Z-i-

sand Bo hod Leg

( RUEK op mh

as PNG Cd leg
~~ uy e* Co] . ot + ro ~

a Cu (voces? we taroug pate inastek aon _ tue ThStcludi cc, .

mequ CS Wray 7e~ ces loa
bie Ae Adtlcrie ube . 5 XS Pe ek OL 7
ML Soll Le, SNSE Desert stag St eos
| rey i ; < / Pris
bo me. J Hrs Licey De G ber “w hes bind e
4 Sertous Ved ica ( reeds th tela Pe diltyey
CF Git Auten . 4

“HUE Uloleded ing

din, ;
at megut Le be Cree Creu
Can

b EnS s
bi Sae ( PY tSbied $

V be Saad
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 3 of 9
Bol 4

7 Er High BeSert Stafe prison tus @ hiSte oy
Of els Piss
. berately Pisillenndk aelionw. vtelaliu
edt rig inf of Lonwotes Please
rekiwe Lo Sauzou. cox, U-s_9. COD.MEV) cy
| / Se NO.
SLlY- ¢v-o”v070 -eej\- wae. the onty dilfrenee oe
that & Lue Plaingoll Chose 4 Speat up on uy
Regu ;
Gut Lo Lx Cree from Crite tnd VHS PUA? Siuiiey, é
Lg | en
my bie t rquth Roceeidureed regaft a Veli be rout. /
ABLE Crom bee | SS OY Dadi omen
(no tn Deltudaute, ALE ase ti, |
Courts os lonorable
Jv9ge Baltwin fs te Please Apreind wie
the PC lasaLe 6 Counsel Lute Bus By C Sq $6 threat DP

Leu se
A Fair Chance against Dele tants

Pseeetolly sumbrded
Pe tro Cmrcee GH- BISTB

thi Eftty
is a Day of march Zozl.
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 4 of 9
Yor

evibit tt |

Lette Lroh Lute busBy
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 5 of 9
Luke Busby, Esq.
316 California Ave.
Reno, Nevada 89509
(775) 453-0112 (Dial Area Code)
(775) 403-2192 (Fax)
www.lukeandrewbusbyltd.com

Nevada Bar No. 10319

Tuesday, March 2, 2021

To:

LEGAL MAIL

Pedro Garcia - Inmate No. 81578
Ely State Prison

PO Box 1989

Ely, Nevada 89301

RE: Case No.3:20-cv-0071-MMD-CLB
Re: Appointment
Mr. Garcia ,

| have reached out to Judge Baldwin's office regarding referral of your case to
the Court's Pro Bono Program. If the case gets referred to the program, | will help you
out at no cost to you, except that | reserve the right to request compensation from the

state as permitted by law should you prevail on your claim.

The Screening Order you sent indicates that you are required to pay your filing
fee. Have you made arrangements to do this?

| will reach out again and send a formal agreement for your review when | hear
back as to whether your case has been referred to the Pro Bono Program.

Sincerely,

Luke Busby, Esq.

A

ol G
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 6 of 9 Lok|

Exibit 41%

Wedical teéte Peques $i Woy Weaure.
OL Jouun Po < tf (br: castelical Oeutist
at Ltak Veseck,
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 7 of 9

 

\

 

 

- “TOol4
siGnaTuRE: Pedro Coreiar BIS%S De _ GI578
(Also print name and ID# at bottom of form where indicated)
Institution: WSC - C Date submitted: (2 / 23/ (4 Unit/House: G MW iS aa

Medical: [| Dental: 1 Mental Health: [| Nursing: J Other:

Reason for request: (Describe below)
Coin PP Please Know 4+the Name of thy Dentist

 

 

AL EREW Desert State oriSounr.

 

 

Thun you

_Q— :

 

 

DO NOT WRITE IN AREA BELOW

 

Response to request: dd not K nau LONo the. dentist 1S

 

At HOSP GF _12:2)-149

 

<)

 

 

 

 

Appointment Schedule for: / / Rescheduled for: / /
No visit necessary

No Show for Appointment

Refused to be seen. DOC 2523-Release of Liability signed

 

PRESCRIPTIONS

 

KOP [_] NON-KOP
Order Date: /

 

PLAN

 

Follow-up appointment / / [| Return if needed

OHO} )} OO} jOOUU

No follow-up required

Signature/Title of Provider Date

 

 

 

4 4
NEVADA DEPARTMENT OF CORRECTIONS NAME: (sare, Q RS, 0 J,

MEDICAL KITE and/or Last First Mi
SERVICE REPORT ID# SISO K

 

 

 

 

 

DOC 2500 (09/11)

 

 

 
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 8 of 9

BolG

Eyc bit tt %

D ;
f OCC Lavo Leb reny eR PoksSe Lo

Leger ( work, aud Dé lay .
Case 3:20-cv-00071-MMD-CLB Document 28 Filed 03/05/21 Page 9 T Y

NDOC LAW LIBRARY
CASE LAW/ RESEARCH MATERIAL
CHECK OUT REQUEST ——
4 ol4
pate 7 ~ (6-2 l
Facuity C- S. ©. UNITIBED #1 3 ~ Ye

 

INMATE NAME: fz2dro Gacia_# FISTE

 

 

 

New or Current Litigation:

Case Number! Court:

 

 

Name of Case or Reference Material
4t-lb-2( Tv i

Ce M
t

 

 

This box must be signed by Law Library Supervisor/Designee prior to citation being printed.

 

 

SIGNATURE. DATE REQUEST RECEIVED
APPROVED. DENIED.
REASON FOR DENIAL:

 

 

 

 

 

 

 

 

 

— PULase see eS Poinge

 

Law Library operations will be limited to workers only and access via the kite system, per
Warden Gittere, effective April 3, 2020. No Inmate workers at this time....

Legal Copy requests processed daily and delivered generally the day received by LL.
Extension deadline forms are available from the ESP Law Library.

Requests for check-out material must be on a DOC-1716.

As of this date Law Library is processing requests from week 2 of february 2021.

In addition to State employees mandated furloughs. 35 (02/2020)
S. Rose, Law Library Supervisor 2/17/2021
